    THE FOLLOWING ORDER
    IS APPROVED AND ENTERED
    AS THE ORDER OF THIS COURT:

    DATED: August 5, 2019
                                                             Katherine Maloney Perhach
                                                             United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN

IN RE:
FREDERICK L STEMMELER JR                                                        Chapter 13
LAURIE A STEMMELER                                                              Case No.: 18-29858-KMP

     Debtors



                              ORDER CONFIRMING CHAPTER 13 PLAN

The debtors filed a chapter 13 plan on November 13, 2018 and a request to amend the plan on April 19, 2019.
The plan was transmitted as required by Federal Rule of Bankruptcy Procedure 3015, Local Rule 3015, or court
order. The plan meets the requirements of 11 U.S.C. §1325.

 IT IS ORDERED THAT:

    1. The debtors' chapter 13 plan is confirmed. This order gives effect to all of the plan’s terms.

    2. Debtors will make plan payments of $987.00 per month for the remainder of the 60-month plan.

    3. Unless otherwise provided by the plan or court order, the debtors' attorney is allowed the presumptively
       reasonable fee, and the trustee may disburse any unpaid portion of that fee in the manner provided for in
       the plan.

    4. Unless the court otherwise orders, all creditors with claims entitled to priority under 11 U.S. C. §507
       must be paid, in pro rata deferred cash payments, the full amount of the portion of their claim that is
       entitled to that priority.

    5. The debtors must provide the trustee with a copy of each federal and state income tax return filed
       during the plan term within 14 days of filing any return.

    6. The debtors may not borrow money, incur credit or sell or transfer property of the estate without the
       express written consent of the trustee or an order of this court.

    7. If the debtors are engaged in business, the debtors must provide periodic financial statements to the
       trustee.

                                                       #####




                   Case 18-29858-kmp            Doc 91      Filed 08/05/19         Page 1 of 1
